FlLED

IN THE UNITED sTATES DISTRICT CoURT m _ 2 ma
FoR TI~IE DISTRICT oF MONTANA 01 k U 3 D_ _
BILLINGS DIVISION leland 0#§$3§§§?`1‘;“"

Bi||ings

UNITED STATES OF AMERICA,
CR l4-40-BLG-SPW

Plaintiff,
vs. ORDER

ZACHARY STANLEY KNOWS HIS
GUN,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the final hearing on revocation of
supervised release scheduled for Wednesday, October 17, 2018 at 1:30 p.m., is
VACATED and reset to commence on Wednesday, October 24, 2018 at 2:30
p.m. in the James F. Battin U.S. Courthouse, Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this J”§$y Of october, 2018.

14 L(/@/FQ¢._»
sUsAN P. WArraRs
U.s. DISTRICT JUDGE

 

